Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2003

Freethought Society v. Chester
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1765




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Freethought Society v. Chester" (2003). 2003 Decisions. Paper 385.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/385


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   No. 02-1765
                        ________________________________


                FREETHOUGHT SOCIETY, of Greater Philadelphia;
                            SALLY FLYNN


                                            v.

                    CHESTER COUNTY; COLIN A. HANNA;
                KAREN L. MARTYNICK; ANDREW E. DINNIMAN;
                  each of whom is sued in their official capacities
                   as CHESTER COUNTY COMMISSIONERS,

                                                 Appellants
                    _______________________________________

                   On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 01-cv-5244)
                      District Judge: Honorable Stewart Dalzell
                  _________________________________________


               Before: BECKER, BARRY and BRIGHT *, Circuit Judges

                                 __________________

                           ORDER AMENDING OPINION
                              __________________

    The slip opinion filed on June 26, 2003, in the above case is amended as follows:




*
The Honorable Myron H. Bright, United States Circuit Judge for the Eighth Circuit
Court of Appeals, sitting by designation.
   On page 37, the cite to King v. Richmond should be 2003 U.S. App. LEXIS 10943.


                                 BY THE COURT:



                               /s/ Edward R. Becker
                                    Circuit Judge


DATED: July 8, 2003




                                         2